  Case 2:21-cv-00069-DBB Document 2-5 Filed 02/02/21 PageID.60 Page 1 of 2




CODY Z. WINCHESTER (7197)
JARED L. CHERRY (11534)
PHILLIPS WINCHESTER, LLC
4001 South 700 East, Suite 500
Salt Lake City, Utah 84107
Tel: (801) 935-4932
Fax: (801) 935-4936
Attorneys for Plaintiff


                           IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF UTAH
                                     CENTRAL DIVISION

 EVERMORE PARK, LLC, a Delaware
 Limited Liability Company,

              Plaintiff,
                                                  Civil Action No.: 2:21-cv-00069
 v.
                                                  Honorable: Magistrate Judge Daphne A. Oberg

 TAYLOR SWIFT, an individual, TAS
 RIGHTS MANAGEMENT, LLC, a
 Tennessee Limited Liability Company, and
 TAYLOR NATION, LLC, a Tennessee
 Limited Liability Company,

              Defendants.


                           DECLARATION OF ANDREA MEASOM

       I, Andrea Measom, declare under penalty of perjury of the laws of the United States that

the following is true and correct and that I have personal knowledge of the following facts:

       1.      I am the director of human resources of Evermore Park, LLC (“Evermore”).

       2.      After December 10, 2020, guests at Evermore Park asked me whether the

Evermore Album was the result of a collaboration between Evermore and Taylor Swift or some

other type of relationship.
Case 2:21-cv-00069-DBB Document 2-5 Filed 02/02/21 PageID.61 Page 2 of 2
